Opinion by
Johnson, J.
At the trial it was stipulated that the facts and issues herein are similar to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantities reported by the inspector as manifested, not found, were not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited it was held that the two bales of scoured carpet wool reported by the inspector as manifested, not found, are subject to an allowance in duties. The protest was sustained to this extent.